UPON A REHEARING EN BANC.
By opinion dated May 22, 2001, a divided panel of this Court affirmed the judgment of the trial court. See Potts v. Commonwealth, 35 Va.App. 485, 546 S.E.2d 229 (2001). We granted rehearing en banc and stayed the mandate of that decision.
Upon rehearing en banc, the stay of this Court’s May 22, 2001 mandate is lifted, and the judgment of the trial court is affirmed for the reasons set forth in the majority panel decision.
Chief Judge FITZPATRICK, Judges BENTON, ELDER and CLEMENTS dissent for those reasons expressed in the dissenting opinion of the panel. See id. at 497-505, 546 S.E.2d at 235-39.
It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses. This amount shall be added to the costs due the Commonwealth in the May 22, 2001 mandate.
This order shall be published and certified to the trial court.